       Case: 5:20-cv-00249-BYP Doc #: 1-1 Filed: 02/05/20 1 of 1. PageID #: 3



                                  U.S. DEPARTMENT OF THE TREASURY
                                    BUREAU OF THE FISCAL SERVICE
                                         WASHTNGTON, D,C.20227

                                               ACTING ON BEHALF OF
           U.S. Department of Labor, Occupational Safety & Health Administration
                           CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and Address(es):

Armatas Construction Inc.
3844 Timberview Street
North Canton, Ohio 44720

I certi$ that the U.S. Department of Labor, Occupational Safety & Health Administration (OSHA)
records show that the debtor named above is indebted to the United States in the amount stated as
follows:

                                                    Principal: $ 2,800.00
                                Interest through 4126/2019*:   $ I 16.80
                                                 Admin Fee: $        20.00
                                             Penalty Charges: $ 686.77
                                                   DMS fees: $ 1,159.54
                                                    DOJ fees: $     147.93
(pursuant to   3l   U.S.C. 3717(e\ and 371 l(g)(6), (7);   3l   C.F.R. 285.12(i) and   3l   C.F.R. 901.1(f); and 28 U.S.C. 527, note)


                    TOTAL debt owed              as   of 4126120192 $ 4,931.04

*Per the OSHA agency profile with Treasury, once the debt is referred by OSHA to DMS, no additional
prejudgment interest is to be accrued on the debt, by either DMS or the Department of Justice.

This debt reportedly arose in connection with the numerous workplace safety violations of the
Occupational Safety and Health Act of 1970 (29 U.S.C.650/65let seq.) and OSHA regulations (29 C.F.R.
1926), as noted during the December 24,2014 OSHA inspections of the debtor's 216 Myron, Hubbard,
OH 44425 work site.

CERTIFICATION:           Pursuant to 28 USC ss. 1746, I certiff under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
Department of Labor, Occupational Safety & Health Administration.


Sincerely,
                                                                                        GOVERNMENT
                                             1/26/2O19
                                                                                          EXHIBIT

                                                                                       EXHIBIT A
  sign-d    by: N.t-la.   R. stu bbs
Natalie Stubbs
Financial Program Specialist
U.S. Department of the Treasury
Bureau of the Fiscal Service
